           Case 4:19-cv-01394-MWB Document 13 Filed 08/25/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    CHRISTOPHER M. SILBAUGH,                              No. 4:19-CV-01394

                  Plaintiff,                              (Judge Brann)

          v.                                              (Magistrate Judge Arbuckle)

    ANDREW SAUL,
    Commissioner of Social Security,

                  Defendant.

                                            ORDER

                                        AUGUST 25, 2020

         Christopher M. Silbaugh filed this action seeking review of a decision by the

Commissioner of Social Security (“Commissioner”) denying Silbaugh’s claim for

social security disability benefits.1 On July 31, 2020, Magistrate Judge William I.

Arbuckle issued a Report and Recommendation recommending that this Court

affirm the Commissioner’s decision and close this case.2 No timely objections were

filed to this Report and Recommendation.

         Where no objection is made to a report and recommendation, this Court will

review the recommendation only for clear error.3 Regardless of whether timely

objections are made, district courts may accept, reject, or modify—in whole or in


1
      Docs. 1, 9.
2
      Doc. 12.
3
      Fed. R. Civ. P. 72(b), advisory committee notes; see Henderson v. Carlson, 812 F.2d 874, 878
      (3d Cir. 1987) (explaining that court should in some manner review recommendations
      regardless of whether objections were filed).
         Case 4:19-cv-01394-MWB Document 13 Filed 08/25/20 Page 2 of 2




part—the findings or recommendations made by the magistrate judge.4 Upon review

of the record, the Court finds no clear error in Magistrate Judge Arbuckle’s

conclusion that the Commissioner’s decision is supported by substantial evidence.

Consequently, IT IS HEREBY ORDERED that:

       1.     Magistrate William I. Arbuckle’s Report and Recommendation (Doc.

              12) is ADOPTED;

       2.     The Commissioner’s decision is AFFIRMED;

       3.     Final Judgment is entered in favor of Defendant and against Plaintiff

              pursuant to Fed. R. Civ. P. 58 and sentence four of 42 U.S.C. § 405(g);

              and

       4.     The Clerk of Court is directed to CLOSE this case.



                                                   BY THE COURT:


                                                   s/ Matthew W. Brann
                                                   Matthew W. Brann
                                                   United States District Judge




4
    28 U.S.C. § 636(b)(1); Local Rule 72.31.
                                               2
